Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1-2, 13-14 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2020/0212356 A1 (“Kim”) as evidenced by US 2019/0129567 A1 (“Rhe”) and US 2020/0235329 A1 (“Tian”).

claim 1, Kim shows (Fig. 1-3) a display device (100, para 39) comprising:


    PNG
    media_image1.png
    764
    765
    media_image1.png
    Greyscale

a substrate (110, para 40) comprising a display area (DA, para 39), a peripheral area (NDA, which is along the outer side of the display as peripheral, para 39),
a pad area (PA, para 40), and a bending area (BA, para 40) disposed between the display area and the pad area, wherein the peripheral area is disposed outside the display area, and the pad area is disposed in the peripheral area;

a first organic insulating layer (116, para 99) and a second organic insulating layer (117, para 101) stacked on the plurality of metallic wirings in the bending area (since they planarize an upper portion of the substrate, para 99); and
a first dummy metallic (alignment marker/reference/pattern usually made of metal as evidenced by Tian, para 52) pattern (alignment reference FK, Fig. 3A, para 112) disposed between the first organic insulating layer and the second organic insulating layer.

Regarding claim 2, Kim shows (Fig. 1-3) wherein a thin-film transistor (120) and a light- emitting device (140) electrically connected to the thin-film transistor are positioned in the display area (pixel P of Fig. 2 is a part of DA in Fig. 1) of the substrate (110), and the first organic insulating layer (116) is positioned between the thin-film transistor and the light-emitting device in the display area.

Regarding claim 13, Kim shows (Fig. 1-3) a display device comprising: 
a substrate (110) comprising a display area (DA), a peripheral area (NDA), a pad area (PA), and a bending area (BA) disposed between the display area and the pad area, wherein the peripheral area is disposed outside the display area, and the pad area is disposed in the peripheral area; 
a thin-film transistor (120, para 66) disposed in the display area of the substrate; 
a light-emitting device (140, para 66) electrically connected (through 161, 141) to the thin-film transistor; 
a first organic insulating layer (116) disposed between the thin-film transistor and the light-emitting device; 

a plurality of metallic wirings (DLL1, GLL1, VDDLa etc., para 41) positioned on the substrate and in the bending area disposed between the display area and the pad area, 
wherein the first organic insulating layer, the second organic insulating layer, and the plurality of metallic wirings are stacked in the bending area (since they planarize an upper portion of the substrate, para 99), and 
a first dummy metallic (alignment marker/reference/pattern usually made of metal as evidenced by Tian, para 52) pattern (FK) is positioned between the first organic insulating layer and the second organic insulating layer.

Regarding claim 14, Kim shows (Fig. 1-3) wherein the first dummy metallic pattern (FK) is in a floating state (no connectivity to other wiring/conductors from FK).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as evidenced by Rhe and Tian, as applied to claim 2 above in view of US 2021/0036093 A1 (“Okabe”).

Regarding claim 3, Kim shows (Fig. 1-3) wherein the thin-film transistor comprises an active layer (emission layer 142, para 107), a gate electrode (124, para 92), a source electrode (122, para 94), and a drain electrode (123, para 94), and the plurality of metallic wirings.
Kim as evidenced by Rhe and Tian does not show the plurality of metallic wirings comprise a same material as the source electrode and the drain electrode.
Okabe shows (Fig. 3) the plurality of wirings (data line DL, power line HL, para 32) comprise a same material as the source electrode and the drain electrode (para 32).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Okabe, with same material for source electrode and signal/power lines, to the invention of Kim as evidenced by Rhe and Tian.
.  

2. Claims 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as evidenced by Rhe and Tian, as applied to claim 2 above as evidenced by US 2021/0066403 A1 (“Wang”) in view of US 2017/0279079 A1 (“Kim2”).
 
Regarding claim 4, Kim shows (Fig. 1-3) wherein the light-emitting device comprises a pixel electrode (141, first electrode, para 100, same as pixel electrode evidenced by Wang para 87) electrically connected to the thin-film transistor (120), a common electrode (143, second electrode, same as common electrode evidenced by Wang para 87) disposed on the pixel electrode, and an intermediate layer (142) disposed between the pixel electrode and the common electrode, and wherein the first dummy metallic pattern comprises a same material as the pixel electrode.
Kim as evidenced by Rhe and Tian does not show the first dummy metallic pattern comprises a same material as the pixel electrode.
Kim2 shows (Fig. 2) the first dummy metallic pattern (150, rightmost portion) comprises a same material as the pixel electrode (131) [para 59].
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kim2, with same 
The motivation to do so is that the combination produces the predictable result of reduced and simplified process step by combining these two step with same material.

Regarding claim 6, Kim2 shows (Fig. 2) wherein, in the display area (DA), the second organic insulating layer (119, para 53) comprises an opening covering edges of the pixel electrode (131) and exposing a central portion of the pixel electrode, and wherein the intermediate layer (133, para 50) is positioned on the pixel electrode in the opening.

3. Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as evidenced by Rhe, Tian and Wang in view of Kim2 as applied to claim 4 or claim 13 respectively, further in view of US 2016/0268519 A1 (“Choi”).

Regarding claim 5, Kim2 shows the pixel electrode (131, Kim2), and wherein the first dummy metallic pattern (150, Kim2) comprises a same material as the second conductive layer (Ag or Mg or Al, para 57, which is same as pixel electrode material 131 in para 52 and pixel electrode material is same as the material of dummy metal pattern 150 as stated in para 59).
Kim as evidenced by Rhe, Tian and Wang in view of Kim2 does not show the pixel electrode has a stack structure including a first conductive layer, a second conductive layer and a third conductive layer, wherein the first conductive layer includes a transparent or semitransparent electrode layer, wherein the second conductive layer includes silver, 
Choi shows the pixel electrode (11) has a stack structure including a first conductive layer, a second conductive layer and a third conductive layer, wherein the first conductive layer includes a transparent or semitransparent electrode layer (ITO, para 263), wherein the second conductive layer includes silver (Ag, para 263), wherein the third conductive layer includes a transparent or semitransparent electrode layer.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use pixel electrode according to the teaching of “Choi”, since it has been held to be within the general skill of a worker in the art to select a known “pixel electrode stack” on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 17, the prior art as noted in the above rejection of claim 5, discloses the entire claimed invention.

4. Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as evidenced by Rhe and Tian, as applied to claim 1 or 13 above, in view of US 2021/0048919 A1 (“Son”).

Regarding claim 7, Kim shows (Fig. 1-3) the second organic insulating layer, the bending area and the plurality of metallic wirings.
Kim as evidenced by Rhe and Tian does not show a bending protection layer disposed on the second organic insulating layer, wherein the bending protection layer provides a stress neutral plane, in the bending area, for the plurality of metallic wirings.

Kim as evidenced by Rhe and Tian in combination with Son teaches a bending protection layer (170, Son) disposed on the second organic insulating layer (117, Kim), wherein the bending protection layer provides a stress neutral plane (protective pattern to prevent damages, Son, para 51), in the bending area (BA, Son), for the plurality of metallic wirings (DLL1, GLL1, VDDLa etc. on the substrate 110, Kim para 41).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Jo, with bending protection layer, to the invention of Kim as evidenced by Rhe and Tian.
The motivation to do so is that the combination produces the predictable result of preventing damages in the bent area (para 51).

Regarding claim 18, the prior art as noted in the above rejection of claim 7, discloses the entire claimed invention.

Allowable Subject Matter
Claims 8-12, 15-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “further comprising a second dummy metallic pattern disposed between the second organic insulating layer and the bending protection layer”.
claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “further comprising a third dummy metallic pattern disposed on the bending protection layer”.
Regarding claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the first dummy metallic pattern extends along the bending area and comprises a plurality of holes”.
Regarding claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the bending area comprises an open area and a dummy insulating pattern including an organic material positioned in the open area, wherein the open area exposes a top surface of the substrate”.
Regarding claim 12, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the plurality of metallic wirings are positioned on the dummy insulating pattern”.
Regarding claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a first portion of the first organic insulating layer disposed in the bending area is separated from a second portion of the first organic insulating layer disposed in the display area”.
Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the first dummy metallic pattern comprises a plurality of holes”.
Regarding claim 19, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “further comprising a second dummy metallic pattern disposed between the second organic insulating layer and the bending protection layer”.
Regarding claim 20, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “further comprising a third dummy metallic pattern disposed on the bending protection layer in the bending area”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/Examiner, Art Unit 2819